Exhibit 10.1


CARROLLTON BANCORP


Restricted Stock Award Agreement


THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of June 26,
2013, is made by and between Carrollton Bancorp, a Maryland corporation (the
“Company”), and _______________ (the “Participant”), pursuant to the provisions
of the Carrollton Bancorp 2007 Equity Plan (the “Plan”).


1. Award.
 
(a) Grant of Restricted Stock.  Pursuant to the Plan and subject to the terms
and conditions set forth in this Agreement and in the Plan, on June 26, 2013
(the “Grant Date”), the Company granted to the Participant an award of
Restricted Stock (the “Award”) representing 1,957 shares (the “Shares”) of the
Company’s common stock, par value $1.00 per share (the “Common Stock”).
 
(b) Restrictions.  The Shares are deemed issued as of the Grant Date, but will
be held by the Company or the Company’s transfer agent as provided in Section 3
hereof until the date on which the Award vests in accordance with Section 2
hereof (the “Restriction Period”).  During the Restriction Period, the
Participant may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the Shares and the Shares will be subject to a substantial risk of
forfeiture.


2. Vesting; Forfeiture.
 
(a) Vesting Date.  Subject to paragraph (b) of this Section 2, the Award will
vest on June 26, 2014 (the “Vesting Date”).
 
(b) Acceleration of Vesting.  Notwithstanding paragraph (a) of this Section 2,
the Vesting Date will be accelerated, such that all restrictions on the Award
hereunder will lapse, under the following circumstances:


(i) If the Participant experiences a separation from service with the Company
due to the Participant’s death, Disability or Retirement prior to the Vesting
Date, then the Award will vest as of the date of such separation from service;
and/or
 
(ii) If the Company experiences a Change in Control prior to the Vesting Date,
then the Award will vest as of the date of such Change in Control.
 
(c) Forfeiture of Award.  The Award will immediately lapse and be forfeited, and
the Shares will be canceled, if, prior to the Vesting Date, (i) the Participant
experiences a separation from service with the Company for any reason other than
the Participant’s death, Disability or Retirement and/or (ii) the Participant
breaches any restriction or any other term or condition contained in this
Agreement.  Upon signing this Agreement, the Participant shall


 
 

--------------------------------------------------------------------------------

 
deliver to the Company a stock power in the form attached hereto as Exhibit A
with respect to the Shares.  The Company will use the stock power to cancel any
Shares that do not become vested.  The Company will return the stock power to
the Participant with respect to any Shares that become vested.
 
3. Custody of Shares.  During the Restriction Period, (a) the Shares will be
represented in a book entry account in the name of the Participant, (b) the
Company will instruct its transfer agent to prohibit the transfer of the Shares,
and (c) the Participant will not be entitled to delivery of any stock
certificates evidencing the Shares.  As soon as is reasonably practicable
following the vesting of the Award, the Company will rescind such instruction
and deliver, or cause to be delivered, to the Participant one or more stock
certificates evidencing the Shares.
 
4. Stockholder Rights.  Subject to paragraph (b) of Section 1, Section 2 and
Section 3 of this Agreement, the Participant shall have all the rights of a
stockholder of the Company with respect to the Shares that are not vested,
including the right to receive dividends on and to vote such Shares; provided,
however, that if any dividends declared on the Shares are paid in shares of
Common Stock (the “Dividend Shares”), then the Dividend Shares will constitute
Restricted Stock and will be subject to the terms and restrictions contained in
this Agreement as if they were Shares granted as part of the Award, including,
without limitation, paragraph (b) of Section 1, Section 2 and Section 3.  As
used in this Agreement, the term “Shares” includes any Dividend Shares.
 
5. Taxes.


(a) Payment of Taxes.  The payment of any taxes arising as a result of the Award
shall be the Participant’s responsibility.  The Participant shall (i) pay to the
Company or its designee, upon demand, such amount as the Company may demand for
the purpose of satisfying the Company’s obligation to withhold federal, state,
local or foreign income, employment or other taxes incurred by reason of the
vesting of the Award or the Participant’s filing of an election under Section
83(b) of the Code (the “Tax Withholding Amount”) and (ii) provide the Company
with any forms, documents or other information reasonably required by the
Company in connection therewith.  The Participant may satisfy the requirements
of clause (i) above by (a) making payment of the Tax Withholding Amount in
United States dollars cash, (b) tendering Mature Shares owned by the Participant
which have a Fair Market Value equal to the Tax Withholding Amount, (c)
requesting that the Company withhold from the Shares to be transferred to the
Participant that number of Shares having a Fair Market Value equal to the Tax
Withholding Amount, (d) making payment in such other form as the Committee or
Board of Directors may deem acceptable in their sole discretion, or (e)
tendering any combination of the foregoing.  If the Participant fails to pay the
Tax Withholding Amount in full, then the Company may refuse to deliver the
Shares to the Participant until the Tax Withholding Amount is paid in full.
 
(b) Mature Shares.  For purposes of this Section 5, the term “Mature Shares”
means shares of Common Stock that have been held by the Participant free and
clear of any restrictions for at least six months prior to the use thereof to
pay all or any part of the Tax Withholding Amount.
 
 
2

--------------------------------------------------------------------------------

 
(c) Company’s Rights.  Notwithstanding anything to the contrary contained in
this Section 5, the Company, to the extent permitted or required by applicable
law, shall have the right to deduct the Tax Withholding Amount from any payment
of any kind (including salary or bonus) otherwise due to the Participant from
the Company.
 
(d) Section 83(b) Election.  The Participant acknowledges and agrees that the
Company has no obligation to furnish, and has not furnished, any tax advice to
the Participant with respect to the Award, including, without limitation, any
advice regarding the Participant’s filing of an election under to Section 83(b)
of the Code with respect to the Award.


6. Transfer of Vested Shares.  Following the vesting of the Award, the
Participant may dispose of the Shares only in accordance with applicable
securities laws and the Company’s policies, including, without limitation, its
Insider Trading Policy.


7. Adjustments.  Subject to Section 12.1 of the Plan, in the event of a
reorganization, recapitalization, reclassification, stock split, stock dividend,
distribution, combination of shares, merger, consolidation, rights offering, or
any other changes in the corporate structure or shares of the Company, the
Committee or the Board (or the board of directors of the surviving company if
the Company is not the surviving company) will make such adjustments as it deems
appropriate in the number and kind of shares covered by the Award to reflect the
effects of such transaction.


8. Amendment or Substitution of Award.  Subject to the terms of the Plan, the
terms of the Award may be amended or modified from time to time by the Committee
in any manner that it deems appropriate (including, without limitation, the
acceleration of the Vesting Date).


9. No Right to Continued Service.  This Agreement does not confer upon the
Participant any right with respect to the continuance of employment by or other
service with the Company, nor shall it interfere in any way with the right of
the Company to terminate the Participant’s employment at any time or, in the
case of a Participant who serves as a director of the Company, with the right of
the Company’s stockholders to remove the Participant from such service.


10. Governing Law.  This Agreement shall be governed by the laws of the State of
Maryland, without regard to any conflict of laws principles that would apply the
law of another jurisdiction.


11. Participant Bound by Plan.


(a) Terms and Conditions.  By executing this Agreement, the Participant
acknowledges and agrees that (i) this Agreement is subject in all respects to
the provisions of the Plan, as amended from time to time, the terms of which are
incorporated herein by reference and made a part hereof, (b) the interpretation
and construction by the Committee of the Plan and this Agreement and such rules
and regulations as may be adopted by the Committee for the purpose of
administering the Plan shall be final and binding upon Participant, (c) a copy
of the Plan and all amendments thereto through the date hereof were provided to
the Participant on the date hereof, and (d) the Participant has read and
understands the terms and provisions of the Plan and
 
 
3

--------------------------------------------------------------------------------

 
this Agreement, and accepts this Award subject to all of such terms and
provisions.  In the event of any conflict between this Agreement and the Plan,
the terms of the Plan shall govern.
 
(b) Capitalized Terms.  Capitalized terms that are used but not defined herein
shall have the meanings assigned to them in the Plan.
 
12. Entire Agreement.  This Agreement and the Plan set forth the entire
agreement of the parties with respect to the subject matter hereof.  Any and all
prior agreements or understandings with respect to such matters are hereby
superseded.
 
13. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
the Participant’s heirs, legatees, executors, administrators, and legal.  The
Company may assign any of its rights and obligations under this Agreement.
 
14. Headings; Gender. The headings of Sections and paragraphs contained in this
Agreement are provided for convenience only, form no part of this Agreement and
shall not affect its construction or interpretation.  All references to
Sections, paragraphs, clauses or other subdivisions in this Agreement refer to
the corresponding Sections, paragraphs, clauses or other subdivisions of this
Agreement.  All words used in this Agreement shall be construed to be of such
gender or number as the circumstances require.  Unless otherwise specifically
noted, the words “herein”, “hereof”, “hereby”, “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular Section,
paragraph, clause or other subdivision of this Agreement.
 
15. Severability.  If any provision of this Agreement or the application of such
provision to any person or circumstance shall be held by a court of competent
jurisdiction to be invalid, illegal, or unenforceable under the applicable law
of a particular jurisdiction, then (a) the remainder of this Agreement or the
application of such provision to other persons or circumstances or in other
jurisdictions shall not be affected thereby, and (b) such invalid, illegal, or
unenforceable provision shall not affect the validity or enforceability of any
other provision of this Agreement.
 
16. Counterparts. This Agreement may be executed in two identical counterparts,
both of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.
 
[Signatures Appear on Next Page]


 
4

--------------------------------------------------------------------------------

 
[Signature Page]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their behalf as of the date first written above.
 

 
COMPANY:
       
CARROLLTON BANCORP
              By:    
Name:
   
Title:
         
PARTICIPANT:
                       

 
 
5

--------------------------------------------------------------------------------

 
EXHIBIT A


FORM OF STOCK POWER AND ASSIGNMENT


This Stock Power and Assignment is being executed and delivered to Carrollton
Bancorp (the “Company”) by the undersigned (the “Participant”) pursuant to that
certain Restricted Stock Award Agreement, dated as of June 26, 2013, by and
between the Company and the Participant (the “Agreement”).


The Participant hereby transfers 1,957 shares (the “Shares”) of the Company’s
common stock, par value $1.00 per share (the “Common Stock”), standing in the
name of the Participant on the books of the Company, and any additional shares
of Common Stock that may be issued from time to time to the Participant as a
stock dividend on the Shares (the “Dividend Shares”), to the Company until such
time as the Shares and any Dividend Shares vest pursuant to the Agreement.  Once
the Shares and any Dividend Shares vest, this Stock Power and Assignment shall
terminate and be returned, along with the vested Shares and any Dividend Shares
to which this instrument relates, to the Participant.


Dated:           June 26, 2013
 

WITNESS:   PARTICIPANT:                
(SEAL)
   
Name:
 



 
 
 

--------------------------------------------------------------------------------